The Honorable Julia Hughes Jones State Auditor 230 State Capitol Little Rock, Arkansas 72201
Dear Ms. Jones:
This is in response to your request for an opinion on whether electrical cooperative membership fees are subject to the state's unclaimed property laws. You note that in Op. Att'y Gen. 91-173, wherein this question was posed, this office indicated that the issue as to a particular cooperative might involve a factual determination; and without the exact nature of the cooperative's argument for exemption, a conclusive answer could not be provided. You have now enclosed a letter opinion of a particular electric cooperative's attorney stating the cooperative's position as to why its membership fees are exempt from the Revised Uniform Disposition of Unclaimed Property Act. A.C.A. §18-28-201—403 (1987). You now again ask my opinion as to whether such cooperative's "membership fees" are subject to the Uniform Disposition of Unclaimed Property Act.
It is my opinion that fees are not subject to the act.
Pursuant to Act 256 of 1979, the Arkansas Legislature adopted the "Revised Uniform Disposition of Unclaimed Property Act" (1966). The model or uniform act, at section 5 provides:
  Any stock or other certificate of ownership, or any dividend, profit, distribution, interest, payment on principal, or other sum held or owing by a business association for or to a shareholder, certificate holder, member, bondholder, or other security holder, or a participating patron of a cooperative, who has not claimed it, or corresponded in writing with the business association concerning it, within 7 years after the date prescribed for payment or delivery, is presumed abandoned. . . . [Emphasis added.]
The Arkansas Legislature adopted this provision, which is found in the Arkansas Code at A.C.A. § 18-28-205, in substantially the same form as above, except that the emphasized language above referring to "members" or "participating patrons of cooperatives" was deleted. It may therefore, in my opinion, reasonably be concluded that the legislature intended to exempt membership fees of cooperatives from the act.
This conclusion, however, would not exempt electric cooperatives from the provisions of the act with respect to deposits made by patrons to secure payment if such cooperatives are "utilities" subject to the provisions of A.C.A. § 18-28-204.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh